UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHARON BENDERSKY,                                 :
                                                                                 12/2/19
                       Plaintiff,                 :
                                                    CASE NO. 1:19-cv-03008
        v.                                        :          (PGG)(BCM)

FIRST UNUM LIFE INSURANCE                         : STIPULATED PROTECTIVE
COMPANY,                                            ORDER
                                                  :
                       Defendant.




BARBARA MOSES, United States Magistrate Judge.

         The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having

stipulated to the following provisions, it is hereby ORDERED that any person subject to this

Order – including without limitation the parties to this action, their attorneys, representatives,

agents, experts and consultants, acting as such, all third parties providing discovery in this

action, and all other interested persons with actual or constructive notice of this Order shall

adhere to the following terms, upon pain of contempt:


Discovery Materials May Be Designated as Confidential

         1.    Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.
         2.    The person producing Discovery Material may designate as “Confidential” any

portion thereof that contains non-public business, commercial, financial, or personal information,

the public disclosure of which is either restricted by law or would likely, in the good faith

opinion of the producing person, seriously harm the producing person’s business, commercial,

financial, or personal interests or cause the producing person to violate his, her, or its privacy or

confidentiality obligations to others. Where the confidential portion is reasonably separable from

the non-confidential portion, via redaction or otherwise, only the confidential portion shall be so

designated.

         3.    With respect to the confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

document or protected portion in a manner that will not interfere with legibility or audibility.

Deposition testimony may be designated as “Confidential” either on the record during the

deposition or in writing within five (5) business days of receipt of the transcript. If so designated,

the final transcript of the designated testimony shall be bound in a separate volume and marked

“Confidential Information Governed by Protective Order” by the reporter.

         4.    If at any time prior to the trial of this action, a producing person realizes that some

portion of Discovery Material that that person previously produced without limitation should be

designated as “Confidential,” the producing person may so designate that portion by promptly

notifying all parties in writing. Such designated portion of the Discovery Material will thereafter

be treated as Confidential under the terms of this Order. In addition, the producing person shall

provide each other party with replacement versions of such Discovery Material that bears the

“Confidential” designation within two (2) business days of providing such notice.



                                                  2
Who May Receive Confidential Materials

        5.         No person subject to this Order, other than the producing person, shall disclose

any Confidential Discovery Material to any other person whomsoever, except to:

             (a)      the parties to this action;

             (b)      counsel retained specifically for this action, including any paralegal, clerical

                      or other assistant employed by such counsel and assigned specifically to

                      work on this action;

             (c)      as to any document, its author, its addressee, and any other person shown

                      on the face of the document as having received a copy;

             (d)      any witness who counsel for a party in good faith believes may be called

                      to testify at trial or deposition in this action, provided such person has first

                      executed a Non-Disclosure Agreement in the form annexed hereto;

             (e)      any person retained by a party to serve as an expert witness or consultant or

                      otherwise provide specialized advice to counsel in connection with this

                      action, provided such person has first executed a Non-Disclosure Agreement

                      in the form annexed hereto;

             (f)      stenographers and video technicians engaged to transcribe or record

                      depositions conducted in this action;

             (g)      independent photocopying, graphic production services, or other litigation

                      support services employed by the parties or their counsel to assist in this

                      action, including computer service personnel performing duties in relation to

                      a computerized litigation system;

             (h)      the Court and its staff; and


                                                     3
              (i)      any other person whom the producing person, or other person designating

                       the Discovery Material “Confidential,” agrees in writing may have access to

                       such Confidential Discovery Material.

         6.         Prior to the disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed

hereto, stating that that person has read this Order and agrees to be bound by its terms. Counsel

shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either prior to such person being permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.


 Filing Confidential Materials in this Action

         7.         Any person who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for

extraordinary circumstances), may at any time prior to the trial of this action serve upon the

designating person and all other parties a written notice stating with particularity the grounds of

the objection or request. If agreement cannot be reached promptly, counsel for all affected

persons shall request a joint telephone call with the Court to obtain a ruling.

         8.         Notwithstanding the designation of material as “Confidential” in discovery, there

is no presumption that such Confidential Discovery Material will be filed with the Court under
                            the individual practices of the judge to whom the request is made
seal. The parties shall follow Parts I.D. and II.I. of Judge Moses’s Individual Practices with

respect to pretrial requests for filing under seal.

         9.         All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

                                                      4
even if such material has previously designated as Confidential or sealed during pretrial

proceedings.

         10.   Each person who has access to Confidential Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

         11.   If, in connection with this litigation, and despite having taken reasonable steps to

prevent the disclosure of information that it claims is subject to a claim of attorney-client

privilege or attorney work product, a producing person inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or

forfeiture of any claim of privilege or work product protection with respect to the Inadvertently

Disclosed Information and its subject matter.

         12.   If a disclosing person makes a claim of inadvertent disclosure, all receiving

persons shall, within five (5) business days, return or destroy all copies of the Inadvertently

Disclosed Information, and provide a certification of counsel that all such information has been

returned or destroyed.

         13.   Within five (5) business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing person shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

         14.   If a receiving person thereafter moves the Court for an order compelling

production of the Inadvertently Disclosed Information, that motion shall be filed under seal, and

shall not assert as a ground for entering such an order the mere fact of the inadvertent production.

The disclosing person retains the burden of establishing the privileged or protected nature of any



                                                 5
Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to

request an in camera review of the Inadvertently Disclosed Information.


 Termination of the Litigation

         15.    This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Confidential Discovery Material and all copies

thereof, shall be promptly returned to the producing person, or, upon permission of the producing

person, destroyed.

         16.    During the pendency of this case only, this Court shall retain jurisdiction over all

persons subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.


       SO STIPULATED.

       /s/Andrew S. Davis                              / s / Louis P. Di Giaimo
       Andrew S. Davis, Esq.                           Louis P. Di Giaimo
       LAMBERT COFFIN                                  McElroy, Deutsch, Mulvaney & Carpenter
       One Canal Plaza, Suite 400                      One Hovchild Plaza
       Portland, Maine 04101                           4000 Route 66
                                                       Tinton Falls, NJ 07753

       Dated: November 25, 2019                        Dated: November 25, 2019



                                                      SO ORDERED.


                    December 2___, 2019
       Dated: _____________                           __________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge




      3935480



                                                 6
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHARON BENDERSKY,                                :

                        Plaintiff,                :
                                                      CASE NO. 1:19-cv-03008
          v.                                      :            (PGG)(BCM)

 FIRST UNUM LIFE INSURANCE                        : NON-DISCLOSURE AGREEMENT
 COMPANY,
                                                  :
                        Defendant.




         I, _________________________ [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.


         Dated:________________

                                               _____________________________
                                               [Signature]
